DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced. 

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 USC 101  because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 USC 101. See for example Ex parte Dunki, 153 USPQ 678 (Bd. App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).

3.	Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.  
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to a process (claim 1) which is statutory categories. 
However, evaluating claim 1, under at Step 2A, Prong One, the claim is directed to the judicial exception of an Abstract idea using the grouping of a mental process.  The limitations include: “implement on the acceleration data a calculation of a scalar index, said scalar index comprising a term proportional to the absolute value of the difference of the acceleration norms determined at two different times, said scalar index being independent of the spatial orientation of said device, said scalar index assessing the mechanical load of said individual for the given time interval”. 
Next, Step 2A, Prong Two evaluates whether additional elements of the claim
“integrate the abstract idea into a practical application” in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. 
The claims do not recite additional elements that integrate the judicial exception into a practical application. In particular, the claim recites additional elements/steps such as 
The claim does not recite additional elements that integrate the judicial exception into a practical application.  
Therefore, the claims are directed to an abstract idea. 
Under Step 2B, the claim does not recite additional elements that integrate the judicial exception into a practical application.  
  There is no transformation or reduction of a particular article to a different state or thing, the claim does not recite additional elements that integrate the judicial exception into a practical application.
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself.

Dependent claims 2-11 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims amount to significantly more than the judicial exception.
Examiner notes that the limitation of claim 2 “a step of transmitting the value thus calculated to at least one interface means, where it is displayed as an assessment of the physical activity of the individual over said period of analysis” is mere displaying a results, which is insignificant extrasolution activity.  Therefore the abstract idea is not integrated into the practical application. 

4.	Dependent claims 12-14 are found eligible under 35 USC § 101. 
The limitations “adapting the physical activity of the individual according to the result of the comparison of the previous step” (claim 12), “the comparison of different measurement values according to step ii) shows an overactivity of the individual, adapting the physical activity according to step iii) then consisting in a decrease in the level of physical activity of said individual to prevent injuries or to reduce the training load” (claim 13) are considered to be sufficient to amount to significantly more than the judicial exception. 
	                              
                                             Examiner’s Notes 
5.	The closest prior art, Burich et al. (Pub. No. US 2012/0253484) teaches performance monitoring systems and methods. A group monitoring device includes a display configured to display, during an athletic activity, a plurality of individual performance metrics relating to a plurality of individuals engaged in the athletic activity, each individual performance metric relating to one of the plurality of individuals; and an input to manipulate the display. The system measures workout effectiveness, manage training load, identify achievement of training targets, or identify dangerous situations. 

   Prior art
4.	The prior art made record and not relied upon is considered pertinent to applicant’s disclosure:
Kahn et al. [‘070] disclose a method includes monitoring accelerations, and identifying a current user activity from a plurality of user activities based on the accelerations. Accelerations are monitored, and a current user activity is identified from multiple recognizable user activities based on the accelerations. These activities include any activities based on periodic human motions, including, for example: walking, inline skating, bicycling, exercising on an elliptical machine, exercising on a rowing machine, and cross country skiing. Periodic human motions may then be counted that are appropriate to the current user activity. In one embodiment, the system provides user data on each of the activities that were performed. In this way, a user can monitor his or her overall activity level, as well individual activities.
Yamato et al. [‘491] disclose an acceleration detection unit, an acceleration intensity detection unit, a direction change detection unit, and a determination unit. The acceleration detection unit detects acceleration based on an output from an acceleration sensor configured to detect acceleration in two or more axis directions, and outputs an acceleration signal. The acceleration intensity detection unit detects an intensity of acceleration from the acceleration signal. The direction change detection unit detects a change in each axis direction of the acceleration sensor with respect to a direction of 
French [‘917] discloses a method of assessing a subject includes putting the subject through weight-bearing whole-body movement, while providing the subject feedback to maintain compliance with a desired exercise intensity, and while measuring the subject's response, for example including tracking the subject's movement. Measure of the player's acceleration, a measure of the player's ability to rapidly change direction of movement, a measure of dynamic reaction time, a measure of elapsed time from presentation of a cue to the player's initial movement in response to the cue, a measure of direction of the initial movement relative to a desired response direction.  The system and/or method includes a system and/or method for repeatedly putting a subject through a fitness test of increasing physical intensity, while measuring subject response. The measuring of the subject response may include monitoring the subject's heart rate, such as through telemetry. Alternatively or in addition, the measuring of subject response may include measuring and/or determining work rate of the subject. It also may include monitoring the subject's reaction time. The subject's response as a function of exercise intensity (both may be a function of time) may be examined, and compared with earlier assessments, to determine fitness of the subject.
    
    Contact information
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED CHARIOUI whose telephone number is (571)272-2213.  The examiner can normally be reached Monday through Friday, from 9 am to 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mohamed Charioui
/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857